 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LEON DAVIS JR.,                                 No. 2:19-cv-01330-JAM-KJN PS
12                     Plaintiff,                    ORDER
13          v.                                       (ECF No. 6, 11, 12)
14   DEPARTMENT OF VETERANS
     AFFAIRS—VETERAN BENEFITS
15   ADMINISTRATION, et al.
16                     Defendants.
17

18          On November 18, 2019, the magistrate judge filed findings and recommendations (ECF

19   No. 11), which were served on the parties and which contained notice that any objections to the

20   findings and recommendations were to be filed within fourteen (14) days. On November 27,

21   2019 plaintiff filed objections to the findings and recommendations (ECF No. 12), which have

22   been considered by the court.

23          This court reviews de novo those portions of the proposed findings of fact to which an

24   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

25   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981); see also Dawson v. Marshall, 561 F.3d

26   930, 932 (9th Cir. 2009). As to any portion of the proposed findings of fact to which no objection

27   has been made, the court assumes its correctness and decides the matter on the applicable law.

28   See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s
                                                     1
 1   conclusions of law are reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d

 2   452, 454 (9th Cir. 1983).

 3          The court has reviewed the applicable legal standards and, good cause appearing,

 4   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

 5   IT IS HEREBY ORDERED that:

 6          1. The findings and recommendations (ECF No. 11) are ADOPTED;

 7          2. Defendant’s motion to dismiss (ECF No. 6) is GRANTED;

 8          3. Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE; and

 9          4. The Clerk of the Court is ordered to CLOSE this case.

10

11   DATED: December 6, 2019

12                                               /s/ John A. Mendez____________             _____

13                                               UNITED STATES DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
